Citation Nr: 0525802	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides and toxic chemicals 
in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the RO.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

During this hearing, the veteran appeared to raise a claim of 
service connection for non-Hodgkin's lymphoma.  As this 
matter has not been previously addressed, it is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.  

2.  The veteran currently is shown to have a major depressive 
disorder that as likely as not is related to his military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
acquired psychiatric disability manifested by major 
depressive disorder is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in June 2002 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims for service connection.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that this letter was issued prior to the 
initial adjudication of his claim by the agency of original 
jurisdiction.  The Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate his claim, and that it 
advised him of his and VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, with respect to the claim of service connection 
for an acquired psychiatric disorder, the Board finds that 
all obtainable evidence identified by the veteran relative to 
this issue has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo a VA mental disorders examination to determine the 
nature and etiology of his claimed psychiatric disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He essentially contends that a 
psychiatric disability had its onset while he was still on 
active duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran essentially contends that his duties in service 
included working in personnel, and that he was involved in 
interviewing soldiers that had just returned from Vietnam.  

He reports that he heard "horror stories" during these 
interviews, including stories of rapes, massacres of women 
and children, rampant drug use, and the killing of unpopular 
American officers by their own men.  

The Board notes that the veteran's DD Form 214 indicates that 
his military occupational specialty was clerk typist.  This 
document also lists his related civilian occupation as 
personnel clerk.  

There is no specific evidence of record verifying the 
veteran's claim that his duties at Edgewood involved 
interviewing servicemen who had just returned from Vietnam.  

Therefore, the Board has considered whether additional 
evidentiary development is necessary to verify whether or not 
the veteran's alleged in-service stressor of interviewing 
returning soldiers actually occurred.  However, the Board 
believes such development in this case is moot.  

In essence, the Board concludes that, although the credible 
and probative evidence does in fact establish that the 
veteran has a psychiatric illness, the greater weight of that 
evidence establishes that his illness is appropriately 
diagnosed as major depressive disorder, and not PTSD.  

In this regard, the Board found the most probative evidence 
of record to be the report of a VA mental disorders 
examination conducted in August 2002.  

In that report, the VA examiner appeared to accept the 
credibility of the veteran's reported stressor of 
interviewing servicemen recently returned from Vietnam.  
Nevertheless, the examiner concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD.  

However, the VA examiner did find that the veteran 
experienced moderate anxiety and weekly panic attacks and 
poor sleep with nightmares.  The examiner also found that he 
had difficulty functioning and had impaired short-term and 
long-term memory.  It was noted that he had no history of 
substance abuse, but did have a history of compulsive 
gambling.  

Based on the results of this examination, the VA examiner 
concluded that the veteran had experienced major depression 
since his return from Vietnam, which had resulted in 
moderately poor social and occupational functioning since 
that time.  The examiner noted a diagnosis of major 
depressive disorder, recurrent.  

The Board notes that the findings contained in this report 
appear consistent with those noted in VA treatment records 
dated in May 2002.  For example, in a note dated May 8, 2002, 
it was indicated that the veteran had presented with a recent 
decline in functioning.  

The veteran reported that he had stopped working and stopped 
taking care of himself.  It was noted that he had a history 
of gambling problems, but currently had no gambling debts.  
It was also noted that he had no history of substance abuse.  

The examiner noted that the veteran had initially attributed 
his decline to being poor, but that further questioning had 
revealed that he was depressed.  It was indicated that the 
veteran reported experiencing feelings of hopelessness, 
crying spells, and excessive worrying.  The examiner noted a 
diagnosis of major depressive disorder, recurrent, severe.  

Subsequent records reflect that the veteran began receiving 
regular treatment.  In a note dated May 28, 2002, an examiner 
indicated that the veteran had described experiencing 
depressed feelings since age 23 when he was a debriefer in 
the Army.  It was noted that he described interviewing 
soldiers upon their return from Vietnam, and that he was told 
stories involving killings, injuries, and body parts.  

The Board has considered letters submitted by the veteran 
from a VA psychologist and a VA psychiatrist, who both 
treated the veteran and found that he experiences symptoms of 
depression and PTSD as a result of his experiences in 
service.  

Although both of health care providers indicated that the 
veteran experienced symptoms of PTSD, and they did not 
specifically discuss whether or not the veteran met all of 
the criteria for a diagnosis of PTSD.  Furthermore, it is not 
clear if these examiners had access to or reviewed the 
veteran's claims folder or his documented medical history.  

For these reasons, the Board finds these opinions to be 
outweighed by the conclusions of the August 2002 VA examiner 
who did review the claims folder prior to offering an 
opinion.  As noted above, the VA examiner accepted as fact 
the veteran's report of having interviewed servicemen 
recently returned from Vietnam, but nevertheless, concluded 
that the veteran suffered from major depressive disorder, and 
not PTSD.  

In light of this finding, the Board believes that the 
preponderance of the credible and probative evidence of 
record establishes that the veteran does not have PTSD as a 
result of his military service.  

However, although the Board believes that the veteran did not 
incur PTSD as a result of his military service, the Board 
finds that there is an approximate balance of positive and 
negative evidence regarding whether major depressive disorder 
was incurred as a result of service.  

In this regard, the Board notes that there is evidence of 
record that weighs against a finding that an acquired 
psychiatric disorder was incurred in or aggravated by 
service.  For example, the veteran's service medical records 
are negative for any complaints or findings related to 
psychiatric problems.  

However, as discussed in detail hereinabove, several VA 
physicians have concluded that the veteran has an acquired 
psychiatric disorder that is related to his military service.  
The Board notes that there is no contrary medical opinions in 
the record specifically suggesting that the veteran's 
disability is not related to his military service.

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for major depressive disorder is warranted.  



ORDER

Service connection for an acquired psychiatric disability 
manifested by major depressive disorder is granted.  



REMAND

The veteran is also seeking service connection for diabetes 
mellitus, which he contends is due to having been exposed to 
herbicides and other toxic chemicals in service.  

The veteran essentially contends that he was exposed to 
herbicides and other chemicals while stationed at the 
Edgewood Arsenal, which is near the Aberdeen Proving Grounds 
in Maryland.  

In support of this claim, the veteran's sister submitted a 
document apparently issued by the Department of Defense 
regarding the use, testing, and storage of dioxins containing 
herbicides.  

In this document, it was noted that, during the week of July 
1969, personnel from the Naval Applied Science Laboratory in 
conjunction with personnel from Limited War Laboratory 
conducted a defoliation test along the shoreline at Poole's 
Island at the Aberdeen Proving Ground.  

The veteran also submitted documentation suggesting that over 
6,000 soldiers participated in a voluntary testing program of 
24 chemical agents at the Army Chemical Test Center at 
Edgewood.  

The Board notes that the veteran did not serve in the 
Republic of Vietnam during the Vietnam War.  Thus, the 
veteran is not entitled to the presumptions set forth in 38 
C.F.R. §§ 3.307 and 3.309 regarding diseases related to 
exposure to herbicides.  

However, the record reflects that the veteran was stationed 
at the Edgewood Arsenal, near Aberdeen Proving Grounds in 
Maryland, from January 1969 to November 1970.  

Therefore, in light of the document from the Department of 
Defense, which indicates at least one incident of herbicide 
use at the Aberdeen Proving Grounds during the period that 
the veteran was stationed at the Edgewood Arsenal, the Board 
finds that further evidentiary development is necessary.  

In particular, the Board finds that the RO should directly 
contact both the Department of Defense and the Aberdeen 
Proving Grounds, and request all available information 
pertaining to the use of herbicides during the period that 
the veteran was stationed at the Edgewood Arsenal.  

The RO should also ask these sources to indicate whether any 
open air chemical testing occurred in the area of the 
Edgewood Arsenal between January 1969 and November 1970, or 
whether the veteran is listed as having been involved in any 
chemical testing performed at the Aberdeen Proving Grounds 
during that period.  

Once this development is complete, and any documentation 
received by the RO as a result of this development is 
associated with the claims folder, the RO should arrange for 
the veteran to undergo another VA examination.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his claimed 
diabetes mellitus.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  

2.  The RO should directly contact both 
the Department of Defense and the 
Aberdeen Proving Grounds, and request all 
available information pertaining to the 
use of herbicides during the period from 
January 1969 to November 1970.  The RO 
should also ask these sources to indicate 
whether any open air chemical testing 
occurred in the area of the Edgewood 
Arsenal during that period, and whether 
the veteran is listed as having been 
involved in any chemical testing 
performed at the Aberdeen Proving 
Grounds.  

3.  The RO should make arrangements for 
the veteran to be afforded an examination 
in order to determine the nature and 
likely etiology of his claimed diabetes 
mellitus.  The claims folder must be 
provided to the examiner for review.  The 
examiner should conduct an examination of 
the veteran, and provide a diagnosis of 
any pertinent pathology found.  The 
examiner should comment on whether it is 
at least as likely as not that the 
veteran's diabetes mellitus is related to 
any incident of military service.  

4.  Once the foregoing has been 
completed, the RO should adjudicate the 
issue on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


